Case 8:21-cv-01197-DOC-JDE Document 14 Filed 07/30/21 Page 1 of 1 Page ID #:41




                         UNITED STATES DISTRICT COURT                       JS-6
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No: SA CV 21-01197-DOC-(JDEx)                        Date: July 30, 2021

 Title: Bryan Williams v. R. Escrow Corp., et al.


 PRESENT: THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                               Not Present
              Courtroom Clerk                            Court Reporter

      ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
            PLAINTIFF:                                   DEFENDANT:
           None Present                                   None Present


 PROCEEDINGS: (IN CHAMBERS): ORDER DISMISSING CIVIL CASE

        The Court, having been notified by counsel for the parties that this action
 has been settled re Notice of Settlement [13], hereby orders this action
 DISMISSED without prejudice. The Court hereby orders ALL proceedings in the
 case VACATED and taken off calendar. The Court retains jurisdiction for 30 days
 to vacate this order and reopen the action upon showing of good cause that the
 settlement has not been consummated.

       The Clerk shall serve this minute order on the parties.




  MINUTES FORM 11
  CIVIL-GEN                                                      Initials of Deputy Clerk: kd
